In our opinion the Primary law of 1927 violates section 13 of article 4, section 18 of article 2 and section I of article 7 of the constitution.
Section 13 of article 4 provides that no act hereafter passed shall embrace more than one subject and that shall be expressed in the title. The title is, "An act to provide for the making of nominations by, and the organization of, political parties." It expresses two subjects: the making of nominations by political parties and the organization of political parties. The mere expression of two subjects in the title does not make the act obnoxious to the constitutional prohibition, which is directed against the inclusion of two subjects in the act. If the act deals with only one subject and that subject is expressed in the title, the expression of another subject in the title may be rejected as surplusage and will not affect the validity of the act, but if the act embraces two subjects, both of which are expressed in the title, the whole act must be declared void. (People v. Nelson, 133 Ill. 565; Sutter v.People's Gas Light Co. 284 id. 634.) This act contains provisions on both of the subjects mentioned in the title. It not only provides a complete scheme for the nomination of candidates, but also enacts a complete system of political party organization. Section 8 declares the committees which shall constitute the central or managing committees of each political party, viz., a State central committee, a congressional committee for each congressional district, a county central committee for each county, a municipal central committee for each city, town or village, a precinct committeeman for each precinct. These are required to constitute the organization *Page 535 
of every political party in the State. Section 9 provides that the State central committee must be composed of one member from each congressional district and for the election of a committeeman at the primary provided in the act. The State central committee must be composed of the members so elected and of no other person or persons. The committee is required to meet in the city of Springfield within thirty days after the election, organize by electing from its own number a chairman, and from its own number, or otherwise, such other officers as it deems necessary or expedient. The outgoing chairman of the committee is required, ten days before the meeting, to notify each member of the State central committee elected at the primary, of the time and place of such meeting, and in the organization and proceedings of the committee each committeeman shall have one vote for each ballot voted in his congressional district by the primary electors of his party at the primary at which he was elected. The congressional committee of each party in each congressional district must be composed of the chairmen of the county central committees of the counties composing the congressional district, except that in congressional districts wholly within the territorial limits of one county, or partly within two or more counties but not coterminus with the county lines of all such counties, the precinct committeemen of the party representing the precincts within the limits of the congressional district shall compose the congressional committee, and in the organization and proceedings of the congressional committees, composed in whole or in part of precinct committeemen, each precinct committeeman shall have one vote for each ballot voted in his precinct by the primary electors of his party at the primary at which he was elected. In the organization and proceedings of congressional committees, composed of the chairmen of the county central committees of the counties within such districts, each chairman of such county central committee shall *Page 536 
have one vote for each ballot voted in his county by the primary electors of his party at the last preceding April primary at which precinct committeemen were elected. Paragraph (h) of section 10 provides that a special meeting of any central committee may be called by the chairman, or by not less than twenty-five per cent of the members of such committee, by giving five days' notice to members of such committee in writing, designating the time and place at which such special meeting is to be held and the business which it is proposed to present at such special meeting. Thus it will be seen that the body of the act embraces both subjects mentioned in the title, and they were brought fully within the terms of the constitutional prohibition. It deals with two subjects, both of which are expressed in the title of the act. In such case the entire act must be declared void, as in that case the doctrine that if any subject is embraced in the act which is not expressed in the title the act is void only as to so much as is not expressed, can have no application. If two subjects are both embraced in the act and expressed in the title we cannot elect between them so as to preserve one and reject the other, but the entire act must fall by reason of being in contravention of the constitutional limitation. People v.Nelson, supra.
The opinion which is adopted states that the rule is that all matters may properly be included in an act which are germane to the title; that it is clear that the nomination of certain candidates under the Primary law involves, as a necessary preliminary step, the organization of the party machinery; that the organization of political parties as provided in the act is for the purpose of bringing about the nomination of candidates; that the law makes no provision for conducting general elections, managing campaigns or the discharge of other functions of political parties, and does not require that committeemen, when organized, shall do so, and it is said the only exercise of power. referred to in the act which may not be said to be an act *Page 537 
directly in furtherance of the scheme or plan to nominate candidates is that mentioned in paragraph (b) of section 10, which is, "to adopt any party platform." The argument proceeds on the theory that two subjects may be included in the act if they are so related that legislation on the one subject affects legislation on the other and is necessary or convenient in carrying out the purposes of the other. This does not obviate the prohibition of the constitution, which is against the inclusion in one act of two subjects which are both mentioned in the title. The constitutional prohibition against more than one subject not being directed against the title but against the act itself, the question must be determined by the body of the act if it contains provisions on two subjects. If the title of an act fairly indicates the general subject and reasonably covers all the provisions of the act and is not calculated to mislead the legislature or the people, it is a sufficient compliance with the constitutional requirement. The generality or comprehensiveness of the title is no objection, provided the title is not misleading or deceptive and fairly directs the mind to the subject legislated upon. It is not required that the title should be either an abstract, a synopsis or an index of the contents of the act. If such were the case the title would have to be as comprehensive as the act itself, and that is not the object of the constitution. In determining whether a provision is embraced within the title of an act a liberal construction is to be given to the constitution, and unless the act contains matters having no proper connection or relation to the title it will not be void as to such matters. The constitution is obeyed if all the provisions relate to one subject indicated in the title and are parts of it or incident to it or reasonably connected with it. (Burke v. Monroe County,77 Ill. 610; People v. Nelson, supra; Ritchie v. People,155 Ill. 98; Hudnall v. Ham, 172 id. 76;People v. McBride, 234 id. 146.) This was said in reference to a case in which it was held that the title included a single *Page 538 
subject, and cannot be used as authority in this case, where, manifestly, the title on its face includes more than one subject. The act cannot be sustained on the ground that those provisions which provide for the organization of political parties are incident to or reasonably connected with the subject of making nominations by political parties, for the reason that the organization of political parties is no more incidental to the making of nominations than the making of nominations is incidental to the organization of political parties, and, both subjects being embraced in the act and expressed in the title, we cannot, as was said inPeople v. Nelson, supra, elect between them so as to preserve one and reject the other. The title on its face expresses two general subjects of legislation.
The statement in the opinion, however, that the organization of political parties as provided in the act is for the purpose of bringing about the nomination of candidates, and that the only regulations in the act concerning party organization are there for the purpose of bringing about the nomination of candidates, will be shown by an examination of the act to be incorrect. The State central committee, which is required to be the managing committee of each political party, has nothing to do with the primary election. The act imposes no duty on that committee in connection with the making of nominations. It fixes the number of members of the committee according to the number of congressional districts in the State and provides for the election of a chairman. The congressional committee composed as required by the act has no relation to the primary and no duties to perform under the act in connection with nominations, but is required to be constituted and organized as provided by the act, and its members have the voting strength provided by it. The act provides for special meetings of any central committee; that they may be called by the chairman or by not less than twenty-five per cent of the members of the committee; that five days' notice in *Page 539 
writing must be given of the time and place of the meeting and the business which is proposed to be presented at such special meeting. The districts in which committeemen may be elected, their number, their term of office, the manner in which meetings may be called, the notice required for such meetings, are all fixed by law. These provisions have no relation to the nomination of candidates but relate wholly to the organization, management, method of transacting business and the voting strength of the committee members, and cannot be said to be necessary, incident to or reasonably connected with the subject of making nominations but concern only the organization of political parties. The act clearly embraces two subjects, both in the title and the body of the act, and violates the prohibition of section 13 of article 4 of the constitution.
In Rouse v. Thompson, 228 Ill. 522, it was held that the power of the individual voter at the polls to cast his vote, untrammeled, for the candidate of his choice is no more sacred than the right of the individual member of a political party to express his choice for party candidates at a primary election, and such right cannot be taken away from him, even in the selection of a party candidate to fill a vacancy, under the guise of conferring such power upon a managing committee, or otherwise, without infringing upon his constitutional right to participate in a free and equal election as secured to him by the bill of rights.
In People v. Fox, 294 Ill. 263, section 10 of the Primary Election law of 1919 was held unconstitutional because it discriminated in the voting power of the different wards and districts in counties having a population of over 500,000 and between the power of committeemen in such counties and committeemen elected from the rest of the State. It provided that in the organization and proceedings of the county convention each precinct committeeman should have one vote and one additional vote for each fifty votes, or major fraction thereof, of his party cast in the precinct for *Page 540 
Governor at the general election then next preceding, and each ward or district committeeman should have one vote for each precinct in his ward or district and one additional vote for each fifty votes, or major fraction thereof, of his party cast in the county for Governor at the general election then next preceding. It was held that the section gave to small wards or districts an unequal, unbalanced and controlling power, destroyed the freedom and equality of elections and discriminated against electors similarly situated, in violation of section 18 of article 2 of the constitution. That section requires that all elections shall be free and equal, and this means that every qualified voter may freely exercise the right to cast his vote without restraint or coercion of any kind, and that his vote, when cast, shall have the same influence as that of any other voter. (People v. Election Comrs. 221 Ill. 9;Rouse v. Thompson, supra; People v. Fox, supra.) A law which provides for the holding of primary elections for the nomination of candidates for office regulates the form and contents of the ballot, and the method of choosing the candidates must conform to this requirement of the constitution. People v. Election Comrs. supra.
This statute is obnoxious to the same section of the constitution because it fails to make provision for filling vacancies in case of the death, resignation or removal of precinct or district committeemen. There is no provision in the act for filling such vacancies, and under the decisions which have been cited a failure to fill such vacancies would result in depriving the voters in the precincts in which vacancies existed of their right to participate in the nomination of candidates of their party. The opinion of the court seems to assent to this proposition, but meets it by holding that the county committee itself, representing the party, has an inherent power to fill vacancies on the committee by such means as it may adopt, the legislature not having made any different provision, and that it does not *Page 541 
necessarily follow that the voters of the party in the precinct in which a vacancy exists may not have a voice in filling such vacancy, as this can be done in any manner conformable to the rules, usages and practices of the party. It is not enough, however, that the voters may have a voice in the selection of the committeeman to fill a vacancy. It is essential that they have secured to them by the law the right to cast their votes freely and that such votes have the same effect as those of other voters. If conferring upon a central committee the power of selection of a party candidate to fill a vacancy in an elective office constitutes an infringement on the constitutional right of the individual voter to participate in a free and equal election of such candidate, as was held inRouse v. Thompson, supra, why does not conferring the power on the central committee to select a committeeman in a precinct in which a vacancy exists who shall cast the votes of the precinct for the nomination of a candidate for an elective office equally infringe the same constitutional right of the voters of the precinct who have had no voice in the selection of the committeeman? If it be conceded, however, that the managing committee of a political party may adopt rules for the filling of vacancies on a committee, this applies only to voluntary organizations untrammeled by legislative or constitutional restriction. Such organizations, in the absence of regulations, may adopt such rules as they see fit, but when the legislature undertakes to provide by law for the manner of organization of a political party, the method of choosing its members and transacting its business, its legislation must be governed by an observance of constitutional limitations. In the form of government which it imposes on political parties and the action which it directs it must take care that the freedom and equality of elections are preserved. This act imposes a representative form of government on political parties. Party policy and party action are determined and controlled by a committee composed of *Page 542 
precinct committeemen. In the act care is taken to preserve equality in the effect of each individual's vote by providing that in the organization of the committee, and in all its proceedings, each precinct committeeman shall have one vote for each ballot voted in his precinct by the primary electors of his party at the primary at which he was elected. Thus, in selecting delegates to the conventions by which nominations are to be made, each committeeman represents the full voting strength of his precinct, and every vote in the county is as effectually represented as if cast by the individual voter and is counted and given the same effect as if so cast and has the same effect as every other vote. The delegates may be selected with reference to their attitude toward a particular candidate or slate of candidates, or toward a particular character of legislation, question of party policy or plank in the party platform. Whatever may be the question, if every precinct committeeman is present at the meeting and votes, the delegates will have been selected and every question will have been determined by the votes of the voters of the political party through their legally chosen representatives, in whose election each voter had a chance to participate. If a precinct committeeman fails to attend a meeting of the county committee or to participate therein for any cause, preventable or not, the voters of his precinct are not disfranchised, — they have merely failed, through their representative, to exercise their right of franchise. If, however, by death, resignation or other cause a vacancy has arisen in the position of precinct committeeman in any precinct and no method has been provided for filling the vacancy, the voters of the precinct are deprived of the opportunity to exercise their legal right of franchise. Having undertaken, by the representative system adopted by the act for the organization of political parties, to provide a method by which each voter shall have the opportunity to cast his vote freely upon all questions to be determined by the committee and the right to *Page 543 
have that vote given the same effect as every other vote, if the act fails to provide a method by which, under all circumstances, the voters of any precinct shall have the right to cast their votes through their chosen representatives, it fails to protect the right of the voters so situated to cast the free and equal vote guaranteed by the constitution. The vacancy may have occurred the day after the primary election by reason of the death of the precinct committeeman, and if no method of filling the vacancy is provided, the voters of the precinct will be deprived of all participation in the proceedings of the committee of their party for two years and until the holding of another primary election. It cannot be contended that the statute would not be in violation of the free and equal right of suffrage if it expressly excluded from representation on the committee and participation in its proceedings the voters of any precinct in which a vacancy for any cause exists in the position of precinct committeeman. This, however, is the effect of the law if no method of filling vacancies exists. The precinct without a committeeman has no vote. The same result would follow if the statute undertook to declare that the chairman of the committee should have the right to fill the vacancy by appointment or that the committee itself should fill the vacancy in any manner conformable to the rules, usages and practices of the party. The appointee would then cast the vote to which the precinct committeeman would be entitled, but the only theory under which the law can be held constitutional is, that by the election of a precinct committeeman, who has one vote for each ballot cast at the primary, all the voters of the party at the primary are represented and his votes represent all the voters of his party in the precinct. To authorize a person appointed by some authority having no connection with the voters of the precinct to cast the vote to which the precinct committeeman would be entitled, entirely disregards the principle of representation, on which the act *Page 544 
is founded, and deprives the voters of the precinct of any participation in the proceedings of the party.
The opinion adopted impliedly admits that if there is no way to fill vacancies in the office of precinct committeemen the act is unconstitutional, but holds that, in case of a vacancy on the State or county committee, the committee may fill the vacancy in any way it may see fit by the exercise of its inherent powers. The New York case cited to support this proposition (People v. Kings County Republican CentralCommittee, 63 N.Y. App. Div. 63,) does not sustain it and is not at all in point. The committee which was a party to that case was a voluntary association, with whose organization, rules and methods of procedure the legislature had nothing to do, and in regard to such an association, only, it was held that it had the inherent right to adopt rules for the filling of vacancies caused by the death, resignation or removal of a member. The other cases cited are to the same effect — that in the absence of legislative enactment a political party is governed by its own uses and establishes its own rules. This doctrine is indisputable, but it is based on the absence of legislative enactment and has no application to a political committee regulated by statute, with a membership fixed by law, consisting of persons selected in the manner authorized by statute, each representing a definitely ascertained group of voters and deriving from that group of voters his power, the extent of which is measured by the number of such group who have voted at the election at which their representative was elected. It is contrary to the fundamental principles of justice and the theory of representative government, as well as to section 18 of article 2 of the constitution, that such a representative whose power is derived from an election by the voters of his precinct should be replaced, under any circumstances, by another person selected by a person, officer, board, commission, committee, organization or body of any kind wholly foreign to the precinct, *Page 545 
and that such person so selected should be permitted to exercise the powers conferred by law only on a representative selected by the voters of the political party in the precinct.
It is true, as stated in the opinion, that political parties were organized and in existence prior to the enactment of any statutory regulation of them. Such a party being voluntary, its members were bound by its usages and the rules which it established. It had the inherent right to adopt rules for its own government, and these were not required to be just and were not subject to be measured or judged by any judicial standard. The organization being voluntary, any person dissatisfied with the rules or usages of the party could withdraw from it, but he could not call upon the court to enforce such rules or usages or to enjoin their enforcement. He had no legal or constitutional rights as to such rules. If the legislature, however, has any power to establish the rigid system of organization of political parties provided by the statute under consideration, it is bound by the limitations of the constitution as to the freedom and equality of elections, and a system of representative voting which may under any circumstances deny the right of the voters of a precinct to cast their votes through a representative elected by themselves, and gives to a person selected by some person or persons other than themselves, as their representative, the right to cast their votes, is neither free nor equal.
Section I of article 7 of the constitution prescribes the qualification of electors and declares that every citizen of the United States above the age of twenty-one years, who has resided in the State one year, in the county ninety days and in the election district thirty days next preceding any election, shall be entitled to vote at such election. Section 43 of the act in question adds to these qualifications the requirement that in cities having a board of election commissioners only registered voters shall be entitled to vote at the primary election. It further enacts that in any *Page 546 
such city having a population of 200,000 or more, and in any incorporated town under the jurisdiction of a board of election commissioners, the registration books shall be revised three weeks preceding the primary under the direction of the board of election commissioners, in the same manner as is now provided by law for intermediate registration in cities having a board of election commissioners, provided that when an intermediate registration and revision is now provided for by law to be held within thirty days prior to any election, then such intermediate registration and revision shall be the registration and revision for the primary election.
Sections 3, 4, 5 and 17 of article 3 of the City Election law provided for a general registration of voters in every year in which a congressional election occurs, and just prior thereto, in all municipalities having a board of election commissioners, and for an intermediate registration within thirty days prior to any election. The Primary law was signed by the Governor on July 6, 1927, and became effective on that day. (Board ofEducation v. Morgan, 316 Ill. 143.) Sections 3, 4, 5 and 17 of the City Election law were amended by the legislature at its session in 1927 so as to make the provisions for registration applicable only to municipalities having a population of less than 200,000. This act was signed by the Governor on July 7 and became effective on that day, so that the law providing for the registration of voters was repealed so far as cities having a greater population than 200,000 were concerned, and thereafter no law for the registration of voters in such municipalities existed, though such law remained in force in all cities of 200,000 population or less having a board of election commissioners. The requirement of the law that voters at the primary election shall be registered voters applies to all cities having a board of election commissioners. The repeal of the law providing for the registration of voters in municipalities having a population of 200,000 *Page 547 
or more renders the application of the Primary law equally throughout the State impossible, for in cities of less than 200,000 population only registered voters are qualified to vote, while in cities having a greater population than 200,000 voters are not required to be registered.
The majority opinion answers this objection by holding that the amendment of the City Election law limiting the registration of voters to municipalities having a population not exceeding 200,000 is inconsistent with the provision of the Primary law that only registered voters shall be entitled to vote at the primary, and therefore repeals that provision of the Primary law. The doctrine of repeal by implication is not, however, applicable to this condition. That doctrine is, that where two acts on the same subject are repugnant to each other the later act repeals by implication the inconsistent provisions of the other. The rule is, however, subject to the limitation that the two statutes must be upon the same subject and enacted for the same purpose. It is necessary to the implication of a repeal that the objects of the two statutes are the same, in the absence of any repealing clause. If they are not, both statutes will stand though they may refer to the same subject. (United States v. Claflin, 97 U.S. 546.) Where there is a difference in the whole purview of two statutes apparently relating to the same subject the earlier is not repealed by the later. (Pacific Elevator Co. v. Portland,65 Ore. 349.) When the conditions which an act is intended to meet are different from those for which a former act provides, the earlier act is not repealed. (Delken v. Freeholders ofAtlantic, 90 N.J.L. 473.) In the case of Rawson v.Rawson, 52 Ill. 62, this court announced and applied the doctrine that the fact that there may be an inconsistency between a later and an earlier act of the legislature does not justify the conclusion that the later repeals the earlier by implication, where the two acts are not on the same subject and were not passed for the same purpose, and that a subsequent act on the *Page 548 
same subject will not be held to repeal a former act by implication unless the new act contains provisions positively repugnant to those of the former act. The act of July 7 is limited by its title to the amendment of sections 3, 4, 5 and 17 of article 3 of "An act regulating the holding of elections and declaring the result thereof, in cities, villages and incorporated towns in this State," (the City Election act,) while the subject of the Primary act is limited to the making of nominations by and the organization of political parties. The former act is limited to the subject matter of the sections mentioned in the title and cannot be extended to include any subject not germane to those sections. It could not expressly repeal the provision of the Primary act requiring voters to be registered. To do so would be to include matter not embraced in the title of the act, and such matter would be void as violating section 13 of article 4 of the constitution. If it could not expressly repeal this provision it certainly could not do so by implication. The legislature could not, therefore, on account of the constitutional limitation, amend the Primary act by the act to amend sections 3, 4, 5 and 17 of the City Election act, and even if it could do so the question would be one of legislative intention. There is nothing in the amended sections of the City Election act approved July 7 which indicates that the legislature had any intention of amending the Primary act approved July 6. Both acts were passed at the same session, and this is persuasive evidence of the intention of the legislature to have both acts effective in all their provisions. The legislature required by the Primary act that the voters at the primary election be registered voters, and to say now that the Primary act shall be sustained and put into effect without any provision for registration of voters in the city of Chicago, with its 3,000,000 people, is to declare that to be the law which the legislature has said shall not be the law. It cannot be presumed that the legislature would have required registration in the smaller cities of the State and *Page 549 
would have excluded from the requirements of the act the city of Chicago, which has substantially half the voters of the State. It is clear that the legislature had no such intention, and it should be held that the law is incomplete and therefore ineffective.